           Martin D. Novar, Esq.

           112 Madison Avenue, Sixth Floor                                              USDC SDNY
           New York, New York 10016
                                                                                        DOCUMENT
           Tel: (212) 213-9757
           martin@novaresq.com                                                          ELECTRONICALLY FILED
                                                                 March 31, 2020         DOC #:
                                                                                        DATE FILED: 4/2/2020
           Honorable Mary Kay Vyskocil
           United States District Judge
           Southern District of New York
           500 Pearl Street, Room 2230
           New York, NY 10007

                   Re:    O'Rourke v. 218 East 52nd Street LLC, et al.
                          Case No.: 1:19:-CV-10764

           Your Honor:

           I am counsel for the defendants in the above referenced matter and am writing to report that I
           have had a discussion with plaintiff's counsel as ordered by the court on March 18th, Document
           17. We discussed the physical location at issue in this ADA accessibility action and how to move
           forward given the COVID-19 national emergency.

           From a practical standpoint, without making any admissions or waiving any rights, plaintiff and
           defendant are on the same page as to wanting to make the location accessible to people with
           disabilities and both understand the challenges of doing that in this specific location. Defendant's
           Counsel shared photographs and counsel discussed ideas to investigate as to accessibility.

           Counsel jointly ask that all activities in this matter be stayed for six months, until the end of
           September, due to the Covid-19 crisis, including the filing of the Case Management Plan,
           conferences and discovery. Defendant is a bar restaurant that is closed pursuant to the mandate of
           the State of New York. Counsel believe that the world will be a different place in six months and,
           given the type of action this is, it makes sense to stay this matter.

           However, counsel have agreed to continue to investigate the possible mitigation strategies
           discussed.

           Counsel both thank the Court for its consideration to this matter.


                                                                Yours,

                                                                Martin D. Novar
                                                                Martin Novar
                                                                (MN 7331)
           cc: Nolan Klein, Esq.
This request is GRANTED IN PART. The parties shall submit their joint letter on the status of this case and
Proposed Case Management Plan by August 17, 2020.
                                                      4/2/2020
